Not for Publication

                             UNITED STATES DISTRICT COURT
                                DISTRICT OF NEW JERSEY




 CHINWE ATUEGWU,
                Plaintiff                                          Civil Action No. 18-15335


         V.
                                                                      OPINION & ORDER

 ESSEX COUNTY COLLEGE,
                Defendant.



John Michael Vazguez. U.S.D.J.

         Plaintiff Chinwe Atuegwu seeks to bring this action in farina pauperis pursuant to 28

U.S.C.   § 1915. D.E. 1. For the reasons discussed below, the Court GRANTS Plaintiff’s
application to proceed in forma pauperis, but DISMISSES her Complaint pursuant to 28 U.S.C.

§ 1915(e)(2)(B).
         Under Section 1915, this Court may excuse a litigant from prepayment of fees when the

litigant “establish[es] that [s]he is unable to pay the costs of [her] suit.” Walker v. People Express

Airlines, Inc., 886 F.2d 598, 601 (3d Cir. 1989). Plaintiff has sufficiently established her inability

to pay the costs of her suit and the Court grants her application to proceed in forma pauperis

without prepayment of fees or costs.

         When allowing a plaintiff to proceed informa pauperis, a court must review the complaint

and dismiss the action if it determines that the action (i) is frivolous or malicious, (ii) fails to state

a claim upon which relief may be granted, or (iii) seeks monetary relief against a defendant who is
immune. 28 U.S.C.     § 19l5(e)(2)(B). When considering dismissal under Section 1915(e)(2)(B)(ii)
for failure to state a claim upon which relief can be granted, the Court must apply the same standard

of review as that for dismissing a complaint under Federal Rule of Civil Procedure 12(b)(6).

Schreane v. Seana, 506 F. App’x 120, 122 (3d Cir. 2012).

       To state a claim that survives a Rule 1 2(b)(6) motion to dismiss, a complaint must contain

“enough facts to state a claim to relief that is plausible on its face.” Bell ML Corp. v. Twonibly,

550 U.S. 544, 570 (2007). “A claim has facial plausibility when the plaintiff pleads factual content

that allows the court to draw the reasonable inference that the defendant is liable for the misconduct

alleged.” Ashcroft   i’.   Iqbal, 556 U.S. 662, 678 (2009). Although the plausibility standard “does

not impose a probability requirement, it does require a pleading to show more than a sheer

possibility that a defendant has acted unlawfully.” Connelly v. Lane Cons!. Corp., 809 F.3d 780,

786 (3d Cir. 2016) (internal quotations and citations omitted). As a result, a plaintiff must “allege

sufficient facts to raise a reasonable expectation that discovery will uncover proof of her claims.”

Id. at 789. In other words, although a plaintiff need not plead detailed factual allegations, “a

plaintiffs obligation to provide the grounds of [her] entitlement to relief requires more than labels

and conclusions, and a foimulaic recitation of the elements of a cause of action will not do.” Bell

ML Corp., 550 U.S. at 555 (internal quotations omitted).

        Because Plaintiff is proceeding pro se, the Court construes the Complaint liberally and

holds it to a less stringent standard than papers filed by attorneys. Haines v. Kerner, 404 U.S. 519,

520 (1972). The Court, however, need not “credit apro se plaintiffs ‘bald assertions’ or ‘legal

conclusions.” Grohs v. Yatauro, 984 F. Supp. 2d 273, 282 (D.N.J. 2013) (quoting Morse v. Lower

Merion Sc/i. Din., 132 F.3d 902, 906 (3d Cit. 1997)).




                                                    2
I.        FACTUAL BACKGROUND

          The following facts are taken from Plaintiffs Complaint and exhibits attached thereto.

Plaintiff sues Essex County College for alleged wrongdoing that occurred at the school on

October 3, 2017. Compl. at 3. Plaintiff alleges that she was at Essex County College “to use the

computer as [a] student” but concedes that she was not registered as a student. D.E. 1-2. Plaintiff

claims that a woman approached her and asked to her to move to a different room. Id. Plaintiff

complied, but as she proceeded to the other room, an Essex County College police officer1 stopped

her and told her that she was trespassing. Id. Plaintiff then claims that she left the school premises

to go to the state library, but as Plaintiff proceeded to the library, “Mr. Roquiez” took a photograph

of her with his cell phone. Id. As a result, Plaintiff “rebuke[dl him” and “ran out of the place.”

Id. Thereafter, it appears that a different police officer instructed Plaintiff to return to the school

and informed Plaintiff that she should cooperate. Id. Plaintiff then claims that she was handcuffed

and dragged back to the school by a group of unidentified police officers and subsequently held at

the Essex County College police office, where she was further handcuffed to a chair by her hands

and legs. Id. Plaintiff asserts that she asked to be released, which the unidentified officers declined

to do until another officer2 returned to the office. Id. Plaintiff then claims that she “pick[edj up

[her] phone and call[ed] 9-1-I,” after which the police officers released her.           Id.   Plaintiff

subsequently filed her Complaint on October 25, 2018, asserting various claims against Essex

County College. Compl. at 2-3.




‘Plaintiff identifies the man who stopped her as “Mr. Roquiez.” D.E. 1-2. The Court assumes for
purposes of this Opinion that “Mr. Roquiez” is associated with the Essex County College Police
Department because Plaintiff refers to “Mr. Roquiez” together with “his team of police officers
and security men.” Compl. at 3.
2
     This police officer is identified as “WOODARD C.” D.E. 1-2.
                                                   3
II.     LAW AND ANALYSIS

        The Court construes Plaintiffs Complaint liberally with respect to subject matter

jurisdiction.   “In order to establish a basis for subject matter jurisdiction in federal court, a

plaintiffs claims must establish either federal question jurisdiction under 28 U.S.C.     § 1331, or
diversity jurisdiction under 28 U.S.C.    § 1332.” Gencarelli v. New Jersey Dep’t of Labor &
Work-force Dev., No. 15-3405, 2015 WL 5455867, at *1 (D.N.J. Sept. 16, 2015) (citing Hines v.

Irvington Counseling Ctr., 933 F. Supp. 382, 387 (D.N.J. 1996)). The burden is on Plaintiff to

prove that the Court has jurisdiction. Gould Elecs. Inc. v. United States, 220 F.3d 169, 178 (3d

Cir. 2000), holding modjfled by Simon v. United States, 341 F.3d 193 (3d Cir. 2003).

        Here, Plaintiff states that her claims are brought pursuant to federal question jurisdiction.

Compl. at 2. To establish a claim under federal question jurisdiction, Plaintiff must allege a “civil

action[] arising under the Constitution, laws, or treaties of the United States.” 28 U.S.C.   § 1331.
In liberally construing the Complaint, it appears that Plaintiff is asserting claims against Essex

County College pursuant to 42 U.S.C.     § 1983 due to the actions of several of its police officers.
Accordingly, the Court construes Plaintiffs Complaint as asserting claims against both Essex

County College and individual police officers of the Essex County College Police Department.

        A. Section 1983 Claims Against Essex County College

        Plaintiff appears to assert claims against Essex County College pursuant to 42 U.S.C.       §
1983, which provides individuals with a cause of action for certain violations of constitutional

rights. To state a claim under Section 1983, a plaintiff must demonstrate that “(1) a person

deprived him of a federal right; and (2) the person who deprived him of that right acted under color

of state or territorial law.” Burt v. CFG Health Sys., No. 15-2279,2015 WL 1646849, at *2 (D.N.J.




                                                  4
Apr. 14, 2015). A local governmental entity like Essex County College3 is considered a “person”

within the meaning of Section 1983. See Peters v. Del. River Port Auth. of Pa. &            iV.J,   16 F.3d

1346, 1352 (3d Cir. 1994). However, a local governmental entity cannot be held liable under a

theory of respondeat superior. Mcneil      Dept. ofSocial Sen’s., 436 U.S. 658, 691(1978). Rather,

to hold such a defendant liable, a plaintiff must demonstrate that the alleged violation of rights was

caused by a municipal policy or custom. Id.

       To state a claim based on a municipal policy or custom, a plaintiff must identify a policy

or custom that “violates the Constitution or    ...       while not unconstitutional itself, is the moving

force behind the constitutional tort of one of its employees.” Thomas v. Cumberland County, 749

F.3d 217, 222 (3d Cir. 2014) (quoting C’othurn v. Upper Darby Township, 946 F.2d 1017, 1027

(3d Cit 1991)).     In other words, a plaintiff must show that the local governmental entity

affirmatively proclaimed a policy or acquiesced in a widespread custom that caused the

constitutional violation.   Watson v. Abington Township, 478 F.3d 144, 155-56 (3d Cir. 2007). A

plaintiff may establish a custom “by showing that a given course of conduct, although not

specifically endorsed or authorized by law, is so well-settled and permanent as virtually to

constitute law.” Id. (quoting Bieievicz v. Dubinon, 915 F.2d 845, 850 (3d Cir. 1990)). In addition,

“a custom requires ‘knowledge and acquiescence’ by the decisionmaker.” Hashem v. Hunrerdon

County, No. 15-8585, 2016 WL 5539590, at *22 (D.N.J. Sept. 29, 2016) (quoting Becky. City of

Pittsburgh, 89 F.3d 966, 971 (3d Cir. 1996)).




  It appears from the Court’s limited inquiry that Essex County College is a public community
college associated with Essex County, New Jersey. As a result, the Court assumes for purposes of
this Opinion that Essex County College is a local governmental entity. See Parker v. Sc/i. Dist. of
Philadelphia, 346 F. Supp. 3d 738, 745 (E.D. Pa. 2018) (“The liability of a municipality in this    —




case, the [School District of Philadelphia] under 42 U.S.C. § 1983 is governed by Monell[.]”).
                                            —




                                                      S
         Here, Plaintiff does not appear to allege that Essex County College had an official policy

that was purportedly unconstitutional. Accordingly, Plaintiffs Complaint is best construed as

stating a claim based on Essex County College police officers’ custom of making unlawffil arrests

or using excessive force. But even construing the Complaint liberally. Plaintiff fails to sufficiently

state a claim. Plaintiff pleads facts regarding a single incident, but this one incident is not enough

to establish the existence of an entity-wide custom that was so well-settled and permanent that it

constituted law. See, e.g., Gavrnon v. Esposito, No. 11-4170, 2012 WL 1068750, at *7 (D.N.J.

Mar.29, 2012) (dismissing Monell claim because there was “no basis to infer that excessive force

was used on anyone except the Decedent”).          Moreover, Pbintiff does not suggest that any

decisionmaker of Essex County College was aware of any such custom of improper conduct by

Essex County College police officers. See ifashem, 2016 WL 5539590, at *23. Accordingly,

Plaintiffs Section 1983 claims against Essex County College are dismissed.

         B. Section 1983 Claims Against Individual Essex County College Police Officers

         The Court also construes the Complaint to assert Section 1983 claims for unlawfiil arrest

and false imprisonment against individual Essex County College police officers.4

         “An arrest made without probable cause creates a cause of action for false arrest under 42

U.S.C.   § 1983.” O’Connor v.   City of Philadelphia, 233 F. App’x 161, 164 (3d Cir. 2007) (citing

Dowling v. City of Philadelphia, 855 F.2d 136, 141 (3d Cir. 1988)).           “Probable cause exists

whenever reasonably trustworthy information or circumstances within a police officer’s

knowledge are sufficient to warrant a person of reasonable caution to conclude that an offense has

been committed by the person being arrested.” United States v. Myers, 308 F.3d 251, 255 (3d Cir.



 While no individual Essex County College police officers are actually named as defendants,
Plaintiff does refer to what are presumably Essex County College police officers throughout her
Complaint. Compl. at 3; see also D.E. 1-2.
                                                  6
2002). In determining whether a police officer had probable cause to arrest, a court must review

the totality of the circumstances of the events leading up to the arrest and must do so from the

“standpoint of an objectively reasonable police officer[.j” Id. (citation omitted). Moreover,

“where the police lack probable cause to make an arrest, the arrestee has a claim under   § 1983 for
false imprisonment based on a detention pursuant to that arrest.” Groman v. Township of

Manalapan, 47 F.3d 628, 636 (3d Cir. 1995) (“A false imprisonment claim under        § 1983 which is
based on an arrest made without probable cause is grounded in the Fourth Amendment’s guarantee

against unreasonable seizures.”).5

       Here, however, Plaintiff’s complaint contains serious defects regarding group pleading.

Indeed, mere “conclusory allegations against defendants as a group” which “fail to allege the

personal involvement of any defendant” are insufficient to survive a motion to dismiss. Gaticid v.

New Jersey, No. 14-169, 2015 WL 3970297, at *2 (D.N.J. June 29, 2015). A plaintiff must allege

facts that “establish each individual [d]efendant’s liability for the misconduct alleged.” Id. When

several defendants are named in a complaint, plaintiff cannot refer to all defendants “who occupied

different positions and presumably had distinct roles in the alleged misconduct” without specil’ing

“which [d]efendants engaged in what wrongful conduct.” Falat v. County ofHunterdon, No. 12-

6804, 2013 WL 1163751, at *3 (D.N.J, Mar. 19, 2013) (emphasis in original). Put simply, a

complaint that contains “impermissibly vague group pleading” will be dismissed. Id. at * 11.

       While Plaintiff identifies “Mr. Roquiez” as the officer who informed her that she was

trespassing and took a photograph of her, Plaintiff does not allege that “Mr. Roquiez” himself

engaged in any unlawful conduct. Rather, the entirety of Plaintiffs complaint is devoid of any




  The Court notes that as to probable cause, it appears that Plaintiff admits that she was in fact
trespassing at Essex County College.
                                                  7
allegations that “establish each individual [d]efendant’s liability for the misconduct alleged.”

Gallcki, 2015 WL 3970297, at *2. Indeed, Plaintiff alleges that after she left the school, “a security

man ran up to [her and told her] that [she had] to come back to the school [and] that [she] should

[cooperate] with them.” D.E 1-2. Plaintiff then alleges that “right away others came and they

hand[cuffed] [her] and drag[ged] [her] back to the school.” Id. Thereafter, Plaintiff claims that

while she was at the Essex County College police office, “they hand[cuffed] [her] to their chair

[by] both hands and leg[s]” and “kept [her] there for a long time[.]” Id. Plaintiff concludes by

alleging that the unidentified officers would not permit her to leave until “a security lady

WOODARD C.” returned to the police office. Id. “It was at that moment that [Plaintiff] decide[d]

to call 9-1-1,” after which the unidentified police officers released her. Id. In sum, Plaintiff fails

to allege any facts as to the personal involvement of any specific police officers in the alleged

wrongful conduct.     See Falat, 2013 WL 1163751, at *3 (explaining that a plaintiff “must

specifically allege which [d]efendants engaged in what wrongful conduct”) (emphasis in original).

Even construing the Complaint as asserting claims against individual Essex County College police

officers, Plaintiff fails to specifically establish any individual defendant’s actions that contributed

to the alleged violations. Accordingly, Plaintiffs Section 1983 claims against the individual Essex

County College police officers are dismissed.

       C. Tort Claims

       Plaintiff also appears to assert a claim pursuant to the Federal Tort Claims Act (“FTCA”),6

as well as state law tort claims for intentional infliction of emotional distress, harassment, and

assault. This Court’s subject matter jurisdiction, however, is premised on Plaintiff’s Section 1983



6
     the extent Plaintiff is attempting to bring a claim pursuant to the FTCA, neither Essex County
College nor its police officers are federal governmental employees. Accordingly, Plaintiffs FTCA
claim is dismissed.
                                                  8
and FTCA claims, which have been dismissed. See Compl. at 3 (stating that the basis for federal

court jurisdiction is “Federal Question”). While the Court has supplemental jurisdiction over the

state law tort claims pursuant to 28 U.S.C.     § 1367(a), Section 1367(c) gives district courts
discretion to decline to hear state law claims that they would otherwise have supplemental

jurisdiction over through Section 1367(a). Specifically, Section 1367(c)(3) provides that a”district

court[] may decline to exercise supplemental jurisdiction over a claim” if “the district court has

dismissed all claims over which it has original jurisdiction.” When federal claims are dismissed

at an early stage of litigation, courts generally decline to exercise supplement jurisdiction over the

remaining state-law claims. See United Mine Workers v. Gibbs, 383 U.S. 715, 726 (1966). Here,

at the earliest possible stage of the proceedings, the Court is dismissing Plaintiffs Section 1983

and FTCA claims, which provided the Court with federal question jurisdiction. As a result, the

Court will use its discretion pursuant to Section 1367(c) and decline to exercise its supplemental

jurisdiction at this time. Therefore, Plaintiffs state law tort claims are also dismissed for lack of

subject matter jurisdiction.

III.   CONCLUSION

       In sum, the Court dismisses all of Plaintiffs claims. When dismissing a case brought by a

pro se plaintiff, a court must decide whether the dismissal will be with prejudice or without

prejudice, the latter of which affords a plaintiff with leave to amend. Grayson v. Mayview State

Hosp., 293 F.3d 103, 110-11 (3d Cir. 2002). The district court may deny leave to amend only if

(a) the moving party’s delay in seeking amendment is undue, motivated by bad faith, or prejudicial

to the non-moving party, or (b) the amendment would be ifitile. Adams v. Gould, Inc., 739 F.2d

858, 864 (3d Cir. 1984). Because Plaintiff is proceeding pro se and this is the Court’s initial

screening, the Court will provide Plaintiff with one additional opportunity to file an amended



                                                  9
complaint. Therefore, the Court provides Plaintiff thirty (30) days to file an amended complaint

that cures the deficiencies set forth herein. If Plaintiff is proceeding pursuant to a legal theory

other than those discussed herein, she must set forth the basis for her claim and provide plausible

factual allegations to support the claim. If Plaintiff does not submit an amended complaint curing

these deficiencies within thirty (30) days, the dismissal will then be with prejudice.7

          For the foregoing reasons, and for good cause shown,

          IT IS on this

          ORDERED that pursuant to 28 U.S.C.       §   1915(a), Plaintiffs application to proceed in

farina pauperis is GRANTED; and it is thrther

          ORDERED that the clerk of the Court is directed to file the Complaint without

prepayment of the filing fee; and it is further

          ORDERED that Plaintiffs Complaint is DISMISSED without prejudice; and it is thither

          ORDERED that Plaintiff may file an amended complaint within thirty (30) days of the

date of this Opinion and Order, curing the deficiencies noted herein. If Plaintiff fails to file an

amended complaint within thirty (30) days, dismissal of this case shall be with prejudice; and it is

further

          ORDERED that the Clerk of the Court shall serve this Opinion and Order upon Plaintiff

by regular and certified mail return receipt.



                                                         CN c\QQt7                    /
                                                        jomi MItHAEL VAQ*, U.S.D.J.




 A dismissal with prejudice means that Plaintiff will not be able to bring any future action against
Essex County College or its police officers based on the allegations in the case.
                                                  10
